Case 0:21-cv-61485-RS Document 1 Entered on FLSD Docket 07/21/2021 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

 CANDY PATTI,                                                 No.:

        Plaintiff,
 v.

 CAVALRY PORTFOLIO
 SERVICES, LLC,

       Defendant.
 _____________________________________/

                                    NOTICE OF REMOVAL

        Defendant, Cavalry Portfolio Services, LLC (“Cavalry”), by and through its undersigned

 counsel, submits this Notice of Removal pursuant to 28 U.S.C. § 1331, 1441(a) and 1446. As

 grounds for this removal, Cavalry represents as follows:

        1.      On or about June 19, 2021, Plaintiff, Candy Patti (“Plaintiff”) filed a civil action

 complaint against Cavalry in the County Court of the Seventeenth Judicial Circuit in and for

 Broward County, Florida bearing case number COCE21035089 and styled as Candy Patti v.

 Cavalry Portfolio Services, LLC (the “State Court Action”)

        2.      A true copy of the State Court Action Docket Report is attached hereto as Exhibit

 A. A true copy of the Complaint is attached hereto as Exhibit B.

        3.      Cavalry was served with the Complaint on or about July 1, 2021.

        4.      As such, this notice is timely filed with this Court pursuant to 28 U.S.C. §

 1446(b).

        5.      The Complaint seeks, inter alia, damages for injuries allegedly arising from

 violations of the federal Fair Debt Collection Practices Act (hereinafter referred to as the

 “FDCPA”) 15 U.S.C. § 1692 et seq. See Exhibit B.
Case 0:21-cv-61485-RS Document 1 Entered on FLSD Docket 07/21/2021 Page 2 of 3




        6.      The District Courts of the United States have original jurisdiction over the above-

 entitled action pursuant to 28 U.S.C. § 1331, as it involves a federal question with regards to the

 alleged violations of the FDCPA, 15 U.S.C. § 1692 et seq.

        7.      Pursuant to 28 U.S.C. § 1441(a), any such civil action brought in a State court

 may be removed, but only to the district court of the United States for the district and division

 embracing the place where such action is pending.

        8.      As required by 28 U.S.C. § 1446(d), Cavalry is providing written notice of the

 removal of this action to Plaintiff and to the court in the State Court Action contemporaneously

 with filing this Removal.

        9.      Pursuant to 28 U.S.C. § 1446(a), attached as Exhibit B is an accurate copy of the

 State Court Action Complaint and attached as Exhibit C are all remaining state court documents

 filed in the State Court Action as of the filing of this Removal.

        10.     Therefore, Cavalry by this notice seeks removal to the United States District

 Court for the Southern District of Florida, which embraces the location of the pending

 Complaint.

        11.     Furthermore, this Court will have pendent jurisdiction over any other state claims

 asserted or that may be asserted by the Plaintiff.

        WHEREFORE, Defendant, Cavalry Portfolio Services, LLC requests that the State Court

 Action be removed from state court to this Court, and that this Court assume jurisdiction over the

 action and determine it on the merits.




                                                      2
Case 0:21-cv-61485-RS Document 1 Entered on FLSD Docket 07/21/2021 Page 3 of 3




 Dated: July 21, 2021                         Respectfully submitted,

                                              CAVALRY PORTFOLIO
                                              SERVICES, LLC,

                                       By:    /s/ Christopher P. Hahn_
                                              Christopher P. Hahn, Esq.
                                              Fla. Bar No. 87577
                                              MAURICE WUTSCHER LLP
                                              2255 Glades Road, Suite 324A
                                              Boca Raton, FL 33431
                                              Tel: (772) 237-3410
                                              Fax: (866) 581-9302
                                              chahn@MauriceWutscher.com
                                              litigation@MauriceWutscher.com



                                       Certificate of Service

        I, Christopher P. Hahn, an attorney, hereby certify that on July 21, 2021, service of a true
 and correct copy of this document and any referenced exhibits was accomplished by regular first
 class mail to the following:

 Jibrael S. Hindi, Esq.
 Thomas J. Patti, Esq.
 The Law Offices of Jibrael S. Hindi
 110 SE 6th St., Suite 1744
 Fort Lauderdale, FL 33301
 jibrael@jibraellaw.com
 tom@jibraellaw.com
 Attorneys for Plaintiff

                                              /s/ Christopher P. Hahn




                                                 3
